United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.R., Appellant
and
DEPARTMENT OF HEALTH & HUMAN
SERVICES, SOCIAL SECURITY
ADMINISTRATION, Philadelphia, PA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-357
Issued: November 17, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 20, 2009 appellant, through counsel, filed a timely appeal from an
August 18, 2009 decision of the Office of Workers’ Compensation Programs which affirmed
schedule awards for impairment to the right upper extremity. Pursuant to 20 C.F.R. §§ 501.2(c)
and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has more than two percent impairment of the right upper
extremity, for which she received a schedule award.
On appeal appellant’s counsel contends that there is a conflict in the medical opinion
evidence.
FACTUAL HISTORY
On December 2, 2003 appellant, then a 53-year-old benefit authorization administrative
assistant, filed a traumatic injury claim alleging that on December 1, 2003 she dislocated her

right thumb and strained her body when she slipped and fell at work. The Office accepted the
claim for dislocated right thumb and cervical and thoracic strains. Appellant was placed on the
periodic rolls for temporary total disability by letter dated July 21, 2004. She returned to work
on October 31, 2005 and retired in 2008.
Appellant filed a claim for a schedule award and submitted a September 29, 2008 report
from Dr. David Weiss, an examining osteopath, in support of her request. Dr. Weiss noted the
history of injury and appellant’s continued complaints of neck and back pain and right thumb
pain and stiffness. He stated that appellant’s activities of daily living were restricted with
difficulties in household chores, in grasping with her right hand and can no longer dance,
exercise or bicycle ride. Dr. Weiss advised that her pain level was 4-7/10 in her right thumb.
Examination of the right thumb demonstrated normal fist presentation. Range of motion for the
right thumb was 0/55/55 for metacarpal phalangeal extension/flexion, 0-40/65 degrees
interphalangeal extension/flexion and opponents strength testing of the thumb and index was 4/5.
Grip strength testing was read as 10 kilograms (kg) of force strength on the right as compared to
16 kg on the left and pinch at 2 kg on the right. Dr. Weiss diagnosed post-traumatic cervical and
dorsal sprain and strain, C3-4 herniated nucleus pulposus, aggravation of preexisting cervical
spine osteoarthritis, status post right thumb interphalangeal joint fracture dislocation and status
post interventional pain management with spinal accessory nerve block. He opined that, in
accordance with the fifth edition of the American Medical Association, Guides to the Evaluation
of Permanent Impairment (hereinafter A.M.A., Guides),1 under Tables 16-33 and 16-34
appellant had 20 percent right upper extremity impairment due to right lateral pinch deficit and,
under Table 18-1, 3 percent pain-related impairment, for a total 23 percent right upper extremity
impairment. Dr. Weiss noted the maximum medical improvement date of September 28, 2008.
On November 24, 2008 the Office referred the medical record to an Office medical
adviser for review. In a December 1, 2008 report, Dr. Arnold T. Berman, the Office medical
adviser, opined that, according to page 508 of the A.M.A., Guides, decreased motion and painful
conditions cannot be rated in the presence of decreased strength. Therefore, the rating by
Dr. Weiss based on pinch strength was not acceptable. Dr. Berman also noted that the pain
impairment rating did not comport with section 18.3a of the A.M.A., Guides and was not
recommended. The Office medical adviser noted the only abnormal finding was the
interphalangeal joint range of motion for flexion and extension as her Oppenens weakness and
Jaymar strength testing was normal. Appellant’s 40 degrees of flexion resulted in a three percent
impairment and 0 degrees of extension resulted in a one percent impairment, which totaled four
percent right thumb impairment using Figure 16-12, page 456 Figure 16-12, page 456 of the
A.M.A., Guides. Dr. Berman converted the loss of range of motion to the digit under Table
16-1, page 438, to rate two percent loss of the hand. Using Table 16-2, page 439 two percent
impairment of the hand represented two percent impairment to the right upper extremity.
By decision dated February 9, 2009, the Office granted appellant a schedule award for
6.24 weeks of compensation from September 29 to November 11, 2008 based on two percent
impairment of the right upper extremity.2
1

A.M.A., Guides (5th ed. 2001); Joseph Lawrence, Jr., 53 ECAB 331 (2002).

2

The Federal Employees’ Compensation Act provides for 312 weeks of compensation for 100 percent loss or loss
of use of an arm. 5 U.S.C. § 8107(c)(2). Multiplying 312 weeks by 2 equals 6.24 weeks.

2

Appellant’s counsel requested an oral hearing before an Office hearing representative,
which was held on June 23, 2009. By decision dated August 18, 2009, the hearing representative
affirmed the February 9, 2009 decision.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act3 and its
implementing regulations4 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss, or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss should
be determined. For consistent results and to ensure equal justice under the law for all claimants,
the Office has adopted the A.M.A., Guides as the uniform standards applicable to all claimants.5
Office procedures direct the use of the fifth edition of the A.M.A., Guides, issued in 2001, for all
decisions made after February 1, 2001.6 Chapter 16 of the fifth edition of the A.M.A., Guides
provides the framework for assessing upper extremity impairments.7
ANALYSIS
The Office accepted appellant’s claim for dislocated right thumb, cervical strain and
thoracic strain, right finger dislocation, neck sprain, thoracic sprain and middle proximal phalanx
or phalanges fracture. Appellant received a schedule award for two percent impairment of the
right upper extremity. The issue is whether she has established that she is entitled to a greater
than two percent schedule award for her right upper extremity.
In a September 28, 2008 report, Dr. Weiss performed a full physical examination and
opined that appellant sustained 23 percent permanent impairment to the right upper extremity.
He calculated appellant’s 20 percent impairment for right lateral pinch deficit using Tables 16-33
and 16-34 and 3 percent impairment for pain using on Figure 18-1 at page 574. Dr. Weiss noted
a maximum medical improvement date of September 28, 2008.
The Board finds that Dr. Weiss did not properly use the A.M.A., Guides in calculating
appellant’s permanent impairment. The A.M.A., Guides do not encourage the use of grip
strength in an impairment rating because strength measurements are functional tests influenced
by subjective factors that are difficult to control. The A.M.A., Guides, for the most part, is based
on anatomic impairment. The A.M.A., Guides do not assign a large role to such measurements.
Only in rare cases should grip strength be used, and only when it represents an impairing factor
that has not been otherwise considered adequately.8 It is the responsibility of the evaluating
3

5 U.S.C. § 8107.

4

20 C.F.R. § 10.404.

5

Id. at § 10.404(a).

6

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4 (June 2003).
See S.K., 60 ECAB ___ (Docket No. 08-848, issued January 26, 2009).
7

A.M.A., Guides 433-521.

8

Id. at 507; Cerita J. Slusher, 56 ECAB 532 (2005).

3

physician to explain in writing why a particular method in determining impairment was chosen.9
Dr. Weiss also found that appellant had three percent impairment due to pain using Chapter 18.
Examiners, however, should not use Chapter 18 to rate pain-related impairments for any
condition that can be adequately rated on the basis of the body and organ impairment systems
given in other chapters of the A.M.A., Guides.10 Dr. Weiss did not explain why appellant’s
condition could not be adequately rated under other chapters. As his report does not conform to
the A.M.A., Guides, his impairment rating is of diminished probative value.11
The Office referred the case record to Dr. Berman, an Office medical adviser, for an
opinion on permanent impairment. In a December 1, 2008 report, Dr. Berman rated two percent
permanent impairment to the right upper extremity. He declined to include any impairment for
grip strength finding that a strength evaluation was not appropriate due to appellant’s decreased
range of motion. Dr. Berman cited to section 16.8a, on page 508, of the A.M.A., Guides, which
states that decreased strength cannot be rated in the presence of painful conditions or decreased
range of motion. He based his impairment determination on appellant’s loss of range of motion
in the digit. Using Figure 16-12, page 456, Dr. Berman found three percent impairment for 40
degrees of flexion and one percent impairment for 0 degrees of extension, resulting in a total
right thumb impairment of four percent. He next used Tables 16-1, page 438 and 16-2, page 439
to calculate a two percent impairment to the right upper extremity.
The Board finds that Dr. Berman properly rated appellant’s permanent impairment at two
percent in accordance with the A.M.A., Guides. He referred to Figure 16-1212 and Tables 16-113
and 16-214 to calculate a total of two percent permanent impairment for loss of range of flexion
and extension.
The Board has held that, if an examining physician does not correctly use the A.M.A.,
Guides to calculate the degree of permanent impairment, it is proper for an Office medical
adviser to review the record and apply the A.M.A., Guides to the examination findings reported
by the examining physician.15 Dr. Berman properly applied Dr. Weiss’ findings on examination
to the A.M.A., Guides and calculated a two percent permanent impairment to appellant’s upper
right extremity. Therefore, the Board finds that the weight of the medical evidence rests with
Dr. Berman.16

9

Tara L. Hein, 56 ECAB 431 (2005).

10

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4
(June 2003); A.M.A., Guides 571, 18.3(b); P.C., 58 ECAB 539 (2007); Frantz Ghassan, 57 ECAB 349 (2006).
11

See generally Derrick C. Miller, 54 ECAB 266 (2002).

12

A.M.A., Guides 458.

13

Id. at 438.

14

Id. at 439.

15

Lena P. Huntley, 46 ECAB 643 (1995).

16

See Linda Beale, 57 ECAB 429 (2006).

4

On appeal, appellant’s representative contends that there is a conflict of medical opinion
between Drs. Weiss and Berman, requiring a resolution by an impartial medical examiner. As
noted, the rating from Dr. Weiss does not conform to the A.M.A., Guides and is of diminished
probative value. Because Dr. Berman properly applied appellant’s physical findings to the
A.M.A., Guides, his medical opinion is of greater probative value than that of Dr. Weiss.17
CONCLUSION
The Board finds that appellant did not sustain greater than two percent impairment to her
upper extremity, for which she received a schedule award.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated August 18, 2009 is affirmed.
Issued: November 17, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

17

A conflict of medical evidence exists when there are opposing medical reports of virtually equal weight and
rationale. J.J., 60 ECAB ___ (Docket No. 09-27, issued February 10, 2009); Darlene R. Kennedy, 57 ECAB
414 (2006).

5

